382 U.S. 16 (1965)
BERRY
v.
STATE TAX COMMISSION.
No. 229.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE SUPREME COURT OF OREGON.
Robert N. Gygi for appellant.
Robert Y. Thornton, Attorney General of Oregon, and John C. Mull and Carlisle B. Roberts, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE HARLAN is of the opinion that probable jurisdiction should be noted.